The Chancellor.
This application is made in aid of proceedings at law—an action of ejectment brought by the complainant on his mortgage for the recovery of possession of the mortgaged premises. The mortgagor is insolvent; the property is an, insufficient security; the mortgagor has moved away from the premises and given possession to a person who is to occupy them for his own use without payment of rent and without accounting for the use thereof; and the mortgagor has committed waste and threatened to commit more.
A receiver will be appointed.